Title: Thomas Jefferson to John Adlum, 20 April 1810
From: Jefferson, Thomas
To: Adlum, John


          
            Sir
             
                     Monticello 
                     Apr. 20. 10.
          
           Your favors of Feb. 15. & Mar. 13. were recieved in due time, but were not acknoleged because I was daily in expectation of the cuttings which should have accompanied the latter. on the 15th inst. I recieved yours of the 10th & concluding the bundle of cuttings had been rejected at some post office as too large to pass thro’ that line, I had yesterday, in despair, written my acknolegements to you for the kind service you had endeavored to render me. but before I had sent off the letter, I recieved from the stage office of Milton the bundle of cuttings & bottle of wine safe. yesterday was employed in preparing ground for the cuttings, 165. in number,
			 & this morning they will be planted. their long passage
			 gives them a dry appearance, tho I hope that out of so many some will live and enable me to fill my ground.
			 their chance will be
			 lessened because living on the top of a mountain I have not yet
			 the
			 command of water, which I hope to obtain this year by cisterns already prepared for saving the rain water.
			  supposing the wine may require some time to settle, it has not been opened; but I have
			 invited some friends to come & try it with me tomorrow. however
			 the putting sugar into it may change it’s 
                  the character of this batch, the quality of the bottle you sent me before satisfies me that
			 we have at length found one native
			 grape, inured to all the accidents of our climate, which will give us a wine worthy of the best vineyards of France. when
			 you did me the favor of sending me the former bottle I placed it on the table with some of the best Burgundy of Chambertin which I had imported myself from the maker of it, and desiring the company to point out which was the American bottle, it was acknoleged they could discover no sensible difference. I noted Cooper’s recipe for making wine which you mention in your letter, and regretted it because it will have a tendency to continue the general error in this country that brandy always, & sugar sometimes are necessary for wine. this idea will retard & discourage our progress in making good wine. be assured that there is never one atom of any thing whatever put into any of the good wines made in France. I name that country because I can vouch the fact from the assurance to myself of the vignerons of all the best wine cantons of that country which I visited myself. it is never done but by
			 the exporting merchants, & then only for the English & American markets where by a vitiated taste the intoxicating quality of wine, more than it’s flavor, is required by the palate.
          I pray you to accept my thanks for your kind attention to my request. it was made with a view to encourage the example you have set, of trying our native grapes already acclimated, rather than those which will require an age to habituate them to our climate, & will disappoint & discourage those who try them;  and with my thanks I tender the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        